DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 2, Fig. 4, claims 1-9, 11, 15 and 16 in the reply filed on June 8, 2022 is acknowledged.  Claims 10, 12-14 and 17-20 have been withdrawn.  Action on the merits is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the one or more interconnects are to couple with a printed circuit board (PCB)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 5, 898,217).
	In regards to claim 1, Johnston (Fig. 2 and associated text) discloses a microelectronic package comprising: a package substrate (item 120); a power interconnect (item 122b) coupled with a face of the package substrate, wherein the power interconnect (item 122b) is to carry a power signal to or from the package substrate (item 120); a signal interconnect (item 122a) coupled with the face of the package substrate (item 120), wherein the signal interconnect (item 122a) is to carry a data signal with a frequency of at least 20 gigahertz (GHz) to or from the package substrate (item 120); and a ground interconnect (item 122c) coupled with the face of the package substrate (item 120), wherein the ground interconnect (item 122c) is to electrically couple with a ground and wherein the ground interconnect (item 122c) at least partially surrounds the signal interconnect (item 122a).  Examiner notes that “to carry power signal to or from the package substrate” is intended use language.  Johnston does not specifically disclose “to carry a data signal with a frequency of at least 20 gigahertz (GHz) to or from the package substrate”, but the Examiner also notes that this is also intended use language.
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  The Applicant needs to claim the structure of the signal interconnect that gives rise to characteristics of being able to carry a data signal with a frequency of at least 20 gigahertz (GHz).
	In regards to claim 2, Johnston does not specifically disclose wherein the data signal has a frequency of at least 300 GHz.  The Applicant needs to claim the structure of the signal interconnect that is cable of carrying data signal with a frequency of at least 300 gigahertz (GHz).  The Examiner notes that this recitation does not give rise to any structure.
	In regards to claim 3, Johnston (Fig. 2 and associated text) discloses a die (item 110) coupled with the face of the package substrate (item 120), wherein the die (item 110) is communicatively coupled with the signal interconnect (item 122a).
	In regards to claim 4, Johnston (Fig. 2 and associated text) discloses wherein the signal interconnect (item 122a) is to carry the data signal between the die (item 110) and the package substrate (item 120).
	In regards to claim 5, Johnston (Fig. 1 and associated text) discloses wherein the ground interconnect (item 22c) is positioned between the signal interconnect (item 22a) and the power interconnect (item 22b), but does not specifically disclose the ground interconnect is further positioned between the signal interconnect and another power interconnect coupled with the face of the package substrate.
	It would have been obvious to modify the invention to include another power interconnect, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 7, Johnston (Fig. 2 and associated text) discloses wherein the signal interconnect is a first signal interconnect (item 122a), and wherein the microelectronic package  (item 100) further comprises a second signal interconnect (item 122a) coupled with the face of the package substrate (item 120), and wherein the ground interconnect (item 122c) at least partially surrounds the second signal interconnect (item 122a).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 5, 898,217) in view of Fillion et al. (Fillion) (US 10,276,523 B1).
	In regards to claim 6, Johnston does not specifically disclose wherein the ground interconnect entirely surrounds the signal interconnect in a plane parallel to the face of the package substrate.
	Fillion (Figs. 3, 8 and associated text) discloses interconnects/pads con entirely surround other interconnects/pads.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Johnston with the teachings of Fillion for the purpose carrying signals.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention with ground interconnect entirely surrounding signal interconnect, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70). 
 
Allowable Subject Matter
Claims 8, 9, 11, 15 and 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 29, 2022